We concur in the findings of fact contained in the report of the special master, the late Mr. Justice James F. Minturn, and also with the conclusions of the vice-chancellor dismissing the exceptions filed against said master's report and directing that the same stand in all things confirmed.
A careful examination of the record satisfies us that the judicial conclusions are abundantly supported by the evidence adduced and by the decisions cited.
The decree is therefore affirmed, for the reasons expressed in the opinion of the learned vice-chancellor.
No. 59 —
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 10.
For reversal — None.
No. 73 —
For affirmance — LLOYD, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 6.
For reversal — THE CHIEF-JUSTICE, CASE, BODINE, HEHER, PERSKIE, JJ. 5. *Page 56